Citation Nr: 1326111	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-25 115	)	DATE
	)
	)	

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1971.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In August 2012, the Veteran submitted a VA Form 21-22, indicating a change in his representation to the American Legion (VSO).  The Board accordingly recognizes this VSO as the Veteran's authorized representative acting on behalf of the Veteran in regard to this appeal.

A September 2012 informal conference report shows that the VSO agreed to clarify the Veteran's intent as to a Board hearing.  Approximately one week later, the Veteran's representative filed the written submission withdrawing the one issue on appeal.  As such, to the extent there was a pending hearing request, such request is deemed withdrawn.  38 C.F.R. §§ 20.702-20.704 (2012).

A review of the documents in the Virtual VA electronic claims file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

On September 17, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  In the present case, the Veteran, through his authorized representative, withdrew this appeal in a September 2012 written submission.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it dismissed. 


ORDER

The appeal is dismissed.



		
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


